DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,701,457 has been reviewed and is NOT accepted.  The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record. For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership.	A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the "new" applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request, a POA that gives power to the attorney who is signing the TD must be submitted along with another copy of the TD, unless they file a TD that is signed by the applicant.	The TD must be re-filed.

Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive. 
Regarding claim 24, Applicant alleges that Aloizos does not disclose “wherein the advertising goal is associated with a multi-market advertising project to be implemented for a plurality of markets within a territory.”  Examiner respectfully disagrees.  Aloizos discloses (¶0034) that the advertiser is presented a grid that allows the advertiser to navigate through the selected markets (locations), networks, days, and day parts, where (¶0040) the advertiser places business at the designated market area (DMA) level; (¶0046) the price check is performed across all the DMAs. Based on this information along with the cited portions of the rejection below, it is obvious that the advertising project is associated with a plurality of markets/DMAs.  Therefore the rejection is maintained.
Furthermore, Applicant asserts that Sandholm does not teach “modify at least one of the opportunity sets.”  Examiner respectfully disagrees.  Examiner respectfully disagrees. Combination of Aloizos and Sandholm was used to make the rejection, where Aloizos discloses (¶0004, ¶0055) the matching available advertisements to unused advertising space for television programming, where data necessary to run the commercials that have been matched is routed between the advertisers and stations, and Sandholm discloses (¶0050, claims 5 and 6) that the system receives an allocation value; the allocation value indicates the extent to which a media program or group of media programs may have digital media assets (e.g., advertisements) allocated to it in a number that exceeds, or is less than, an expected number. Optionally, the system may 
Furthermore, Applicant alleges that it is improper to combine Sandholm with Aloizos since the modification would change Sandholm's operation. Examiner respectfully disagrees. In the combination of Aloizos and Sandholm, Aloizos discloses how the advertisers and TV stations work together where the advertisers posting commercials that they want to run and stations post the available time slots, and Sandholm discloses how the system automatically manages the delivery of digital media assets allocated to programs where the multiple TV networks include plurality of TV programs. The suggestion/motivation is to allow the TV network to satisfy contracts as planned and to increase ad-sales revenue. 
With regard to the dependent claims, the respective rejections are maintained as Applicant has only argued that the Aloizos and/or Sandholm does not cure the deficiencies, nevertheless it is the Examiner's contention that Aloizos and/or Sandholm does not contain any deficiencies.
The rejections relied on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection.
.

Double Patenting
Claims 24-30, 33-37, and 40-46 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, and 25 of U.S. Patent No. 10,701,457 as presented in the previous Office Action.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-32, 34-36, 40-43, 45, 48, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2008/0022301 to Aloizos (“Aloizos”) in view of US PG Pub 2017/0295411 to Sandholm (“Sandholm”).
Regarding claim 24, “A method for procuring advertising” reads on the system/method where advertisers post the commercials that they want to run and stations post the time slots that have not yet been sold to advertisers (¶0004) disclosed by Aloizos and represented in Fig. 1.  Aloizos further discloses (¶0009) a method for matching advertisement copy to unused advertising inventory of a television station, where a parameter is a price offered to display the copy at a 
As to “the method comprising: transmitting goal data associated with an advertising goal, wherein the advertising goal is associated with a multi-market advertising project to be implemented for a plurality of markets within a territory” Aloizos discloses (¶0034) that the advertiser is presented a grid that allows the advertiser to navigate through the selected markets (locations), networks, days, and day parts, where (¶0040) the advertiser places business at the designated market area (DMA) level; (¶0046) the price check is performed across all the DMAs; (¶0008) the rate-determinative data includes one or more of a number of impressions (e.g., the number of people of a particular demographic that will potentially see a presented commercial), a geographic location, a CPM value, a television show, a television channel, a television network, a day part, or any combination thereof; (¶0012) using the broadcast dashboard, the media seller can also control and determine the rate "floor," i.e., the lowest amount the media seller is willing to accept, based on CPM, i.e., cost per thousand listeners/viewers, or other value measure; (¶0024) the MSO sets the parameters for the advertisement such as price and/or data about the commercial itself, e.g., duration, target demographic, preferred run time, preferred day part, and the like; (¶0032) the advertiser can narrow the buy and pick the day parts that the advertiser is willing to buy using the cost projections; (¶0034) the advertiser is presented a grid that allows the advertiser to navigate through the selected markets, networks, days, and day parts selected previously; the advertiser can 
As to “transmitting advertising requirement data associated with a plurality of advertising opportunities” Aloizos discloses (¶0011) that the web based interface allows advertisers to establish criteria for an advertising campaign 
As to “wherein the goal data is configured to be processed by at least one processor according to a plurality of computer-readable instructions” Aloizos discloses (¶0059, ¶0074) that by selecting "Manage Advertisers" the user is presented, in FIG. 6F, with all advertising agencies, advertisers, campaigns (and corresponding) copy that are seeking to purchase time slots of the MSO, where this enables an advertiser or agency to target/price specific criteria within a campaign.
As to “wherein the at least one processor is operable to execute the computer-readable instructions to process advertising inventory data associated with one or more media sources” Aloizos discloses (¶0004) that the advertisers post the commercials that they want to run and stations post the time slots that have not yet been sold to advertisers as represented in Fig. 1; (¶0009) the method for matching advertisement copy to unused advertising inventory of a television station, where a parameter is a price offered to display the copy at a particular time; (¶0010) the television station is multiple television stations and the matching is performed for the plurality of television stations.
As to “wherein the one or more media sources are operable to transmit one or more shows within the plurality of markets for the multi-market advertising project” Aloizos discloses (¶0008, ¶0045, ¶0068) that the TV stations comprises 
As to “wherein the advertising inventory data corresponds to a plurality of advertising opportunities” Aloizos discloses (¶0026) that the dataflow during a matching operation whereby the implementation selects the advertisement that will be assigned to a time slot; (¶0044) during the matching process, the values previously provided by both the advertisers and the MSOs are evaluated and the technology matches the spots across the selected criteria for all the campaigns that the platform has on the queue for a particular station so that the copies can be approved; (¶0047) during inventory summarization, the technology takes the inventory for the next week and groups it, adding the amount of available spots, the amount of spots sold, and the total for every day part time frame combination found during the DMA price check.  Aloizos further discloses (¶0003) that Television advertisers that want to run a commercial for a given product have to contact many television stations individually and arrange for the television stations to run the advertiser's commercial, where (¶0063) the copy is typically provided as an actual commercial to run on air in a MPEG-2 movie formation or “.MOV” file format.

As to “wherein the eligible advertising opportunities are associated with a plurality of opportunity sets, wherein each of the opportunity sets comprises a plurality of the eligible advertising opportunities” Aloizos discloses (¶0026) that the dataflow during a matching operation whereby the implementation selects the advertisement that will be assigned to a time slot; (¶0044) during the matching process, the values previously provided by both the advertisers and the MSOs are evaluated and the technology matches the spots across the selected criteria for all the campaigns that the platform has on the queue for a particular station so 
As to “wherein, based on executing the computer-readable instructions, the at least one processor is operable to cause an output that identifies the modified opportunity set; and receiving at least part of the output, wherein the modified opportunity set is available for the multi-market advertising project” Aloizos discloses (¶0077) operating on input data and generating output; (¶0004) matching available advertisements to unused advertising space for television programming. Data necessary to run the commercials that have been matched is routed between the advertisers and stations; (¶0025) based on the rate the MSO prefers to charge for running a particular advertisement at a particular time, SWMXTV matches the available time slots with the available advertisement. An XML file is then generated and sent to the MSO describing the order that was placed, e.g., identifying the commercial to be run and the time.
Aloizos meets all the limitations of the claim except “wherein, based on executing the computer-readable instructions, the at least one processor is 

claim 25, “The method of claim 24, wherein the goal data comprises at least one of: at least one goal variable; a first acceptable range of deviation from the at least one goal variable; at least one goal condition; and a second acceptable range of deviation from the at least one goal condition” Aloizos discloses (¶0008) that the rate-determinative data includes one or more of a number of impressions (e.g., the number of people of a particular demographic that will potentially see a presented commercial), a geographic location, a CPM value, a television show, a television channel, a television network, a day part, or any combination thereof; (¶0012) using the broadcast dashboard, the media seller can also control and determine the rate "floor," i.e., the lowest amount the media seller is willing to accept, based on CPM, i.e., cost per thousand listeners/viewers, or other value measure; (¶0024) the MSO sets the parameters for the advertisement such as price and/or data about the commercial itself, e.g., duration, target demographic, preferred run time, preferred day part, and the like; (¶0032) the advertiser can narrow the buy and pick the day parts that the advertiser is willing to buy using the cost projections; (¶0034) the advertiser is presented a grid that allows the advertiser to navigate through the selected markets, networks, days, and day parts selected previously; the advertiser can navigate through the options and change the values based on the advertiser's goals.  Aloizos further discloses (¶0051) that to determine budget distribution among several sites where advertisements are to be placed among more than one MSO, network, or station, the weights assigned to each broadcaster are used. For example, if the budget for a particular campaign for a 

Regarding claim 26, “The method of claim 24, wherein the goal data comprises at least one of: a qualitative factor; a quantitative factor; and a combination of qualitative and quantitative factors” Aloizos discloses (¶0008) that the rate-determinative data includes one or more of a number of impressions (e.g., the number of people of a particular demographic that will potentially see a 

Regarding claim 27, “The method of claim 24. wherein: the advertising requirement data comprises rule data; the rule data comprises at least one of: a mandate related to one or more of the advertising opportunities: a minimum threshold related to one or more of the advertising opportunities; a maximum threshold related to one or more of the advertising opportunities; a limit related to one or more of the advertising opportunities a mandatory inclusion related to one or more of the advertising opportunities; a mandatory exclusion related to one or more of the advertising opportunities; and a restriction related to one or more of the advertising opportunities” Aloizos discloses (¶0069) that on the Show Information page, the user can set their Day Parts, Cable Networks, Days of the week; (¶0040) Start Date/Time Range in which the rate card is reflected across multiple months, weeks, or days during a specific time range.
 As to “the rule data comprises: an identification of a plurality of the markets; and a requirement that each of the eligible advertising opportunities is associated with the plurality of identified markets” Aloizos discloses (¶0011) that the data feed includes information on the media seller's sold and unsold advertising inventory for the media properties the seller is responsible for, e.g., national, regional, and/or local cable systems; (claim 11) the television station is a regional operator; (¶0026) the dataflow during a matching operation whereby the implementation selects the advertisement that will be assigned to a time slot; 

Regarding claim 28, “The method of claim 24. wherein: the advertising requirement data comprises a specification of at least one of: at least one day of a week; at least one time of a day: and a quantity of eligible advertising opportunities per time period” Aloizos discloses (¶0069) that on the Show Information page, the user can set their Day Parts, Cable Networks, Days of the week; (¶0040) Start Date/Time Range in which the rate card is reflected across multiple months, weeks, or days during a specific time range.
As to “at least one of the media sources comprises at least one of: a TV station; a cable TV station; and an Internet-based station; at least one of the shows comprises at least one of: a program; a program comprising a plurality of 
As to “the transmission of the one or more shows comprises an airing of the one or more shows through a broadcast network” Aloizos discloses (¶0008, ¶0036, ¶0080) that the television show are transmitted over TV station/network.
As to “each of the advertising opportunities comprises an available advertising spot” Aloizos discloses (¶0008, ¶0045, ¶0068) that the TV stations comprises television shows, where the TV station, such as SWMXTV, utilizes Demographic and Market data to cross reference with Nielsen Ratings Data to establish pricing for a specific advertisement spot on the TV station.

Regarding claim 29, “The method of claim 24, wherein the advertising goal comprises at least one of: a population goal for the multi-market advertising project; a cost goal for the multi-market advertising project; an opportunity distribution goal for the multi-market advertising project: an opportunity frequency goal for the multi-market advertising project; a demographic goal for the multi-market advertising project: and an impression goal for the multi-market advertising project” Aloizos discloses (¶0044) that the syscode has a value called "price percent" and typically contains a numeric value that represents how big the syscode is based on the quantity of households that the DMA contains; (¶0012) 

Regarding claim 30, “The method of claim 24, wherein the one or more media sources comprise a plurality of- media sources that are at least partially operable independent of each other so that at least one of the media sources has produced at least one of the shows independent of at least one of the other media sources” Sandholm discloses (¶0010, ¶0046, ¶0048) that the system includes multiple television networks different television programs.

Regarding claim 31, “The method of' claim 24, wherein each of the advertising opportunities comprises an opportunity for an advertisement to be transmitted in association with a transmission of one of the shows” Aloizos discloses (¶0025) that the advertisement is transmitted with the television program.

Regarding claim 32, “The method of claim 24, wherein the output comprises at least one of: an image; a graphical interface; and a sound” Aloizos 

Regarding claim 34, “The method of claim 24, wherein the modification of the at least one of the opportunity sets comprises a performance of a randomization function by the at least one processor according to the computer-readable instructions” Sandholm discloses (¶0066) that the optimization for the generated ad spots is done using simulated annealing algorithms.  

Regarding claim 35, “The method of claim 24, wherein the modification of the at least one of the opportunity sets comprises a performance of a heuristic Function by the at least one processor according to the computer-readable instructions” Sandholm discloses (¶0066) that the optimization for the generated ad spots is done using learning algorithms such as simulated annealing algorithms.

Regarding claim 36, “The method of claim 24, wherein the modification of the at least one of the opportunity sets comprises a performance of a simulated annealing function by the at least one processor according to the computer-readable instructions” Sandholm discloses (¶0066) that the optimization for the 

Regarding claim 40, see rejection similar to claim 24.
	Regarding claim 41, see rejection similar to claim 24.

Regarding claim 42, see rejection similar to claims 25 and 27.

Regarding claim 43, “The method of claim 40. wherein: the modification of the at least one of the opportunity sets comprises a performance of a randomization function by the at least one processor according to the computer-readable instructions” Sandholm discloses (¶0066) that the optimization for the generated ad spots is done using simulated annealing algorithms.  
As to “the at least one processor is operable to execute a plurality of the computer-readable instructions to: receive an input that identifies one of a plurality of different modes, wherein: the modes comprise a first mode and a second mode: the first mode is associated with a first processing time; the second mode is associated with a second processing time that is greater than the first processing time; and perform the randomization function in accordance with the identified mode” Sandholm discloses (¶0066) the batch optimization, by simultaneously determining the allocation of available inventory to all campaigns increases a performance associated with the allocation that can be the overall 

Regarding claim 45, see rejection similar to claim 24.

Regarding claim 48, “The method of claim 24, wherein the modification occurs before any airing of any advertisements based on the multi-market advertising project” Sandholm discloses (¶0060) the additional optimization method is described in Sandholm’400 (US Pub 2014/0297400) who is incorporated into the reference.  Sandholm’400 discloses (¶0021) that the system reoptimizes an allocation of inventory to each campaigns based on a change in supply of each inventory or a change in demand projections.

Regarding claim 50, see rejection similar to claim 48.

Regarding claim 52, see rejection similar to claim 48.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Aloizos in view Sandholm as applied to claim 24 above, and further in view of US PG Pub 2010/0095324 to Schuster (“Schuster”).
claim 33, “The method of claim 24, wherein: the at least one processor is operable according to the computer-readable instructions to: determine whether any of the opportunity sets satisfies the advertising goal; if at least one of the opportunity sets satisfies the advertising goal, cause a first output to identify the at least one opportunity set, wherein the at least one opportunity set is available for the multi-market advertising project” Aloizos discloses (¶0077) operating on input data and generating output; (¶0004) matching available advertisements to unused advertising space for television programming. Data necessary to run the commercials that have been matched is routed between the advertisers and stations; (¶0025) based on the rate the MSO prefers to charge for running a particular advertisement at a particular time, SWMXTV matches the available time slots with the available advertisement. An XML file is then generated and sent to the MSO describing the order that was placed, e.g., identifying the commercial to be run and the time
Combination of Aloizos and Sandholm meets all the limitations of the claim except “wherein: the output comprises a second output; and determine…if none of the opportunity sets satisfies the advertising goal as a result of each of the opportunity sets deviating from the advertising goal by at least the first deviation, modify at least one of the deviating opportunities sets, wherein the modifying of the at least one deviating opportunity set results in the modified opportunity set; and cause the second output to identify the modified opportunity set, wherein the modified opportunity set is available for the multi-market advertising project.”  However, Schuster discloses (¶0029) that the ads can be .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Aloizos in view Sandholm as applied to claim 36 above, and further in view of NPL New Bounds for Ternary Covering Arrays Using a Parallel Simulated Annealing by Avila-George (“Avila-George”).
Regarding claim 37, combination of Aloizos and Sandholm meets all the limitations of the claim except “The method of claim 36, wherein: the performing of the simulated annealing function comprises processing a plurality of coefficients, wherein the coefficients comprise at least one temperature coefficient and at least one cooling rate coefficient: and the processing of the coefficients improves an efficiency of the at least one processor in identifying the modified opportunity set.”  However, Avila-George discloses (pg.4, paragraph 8-pg.5, paragraph 1) that in simulated annealing, the probability is controlled by temperature in such a manner that at the beginning of the procedure the temperature is sufficiently high, in which a high probability is available, and as the .

Claims 38, 39, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Aloizos in view Sandholm as applied to claims 24, 40, and 45 above, and further in view of US PG Pub 2014/0337136 to Tinsman (“Tinsman”).
Regarding claim 38, “An operating method for a system that comprises a plurality of the computer-readable instructions of' claim 24, wherein the operating method comprises executing a plurality of the computer-readable instructions to cause the at least one processor to: receive the goal data and the advertising requirement data; process the goal data and the advertising requirement data; and depending on the processing…one or more of the advertising opportunities from the eligible advertising opportunities” Aloizos discloses (¶0025) that the system determines, based on the determined information such as rule and goal data, available time slots the MSO desires to fill and what channels those times slots appear on and the generated data is sent.
Combination of Aloizos and Sandholm meets all the limitations of the claim except “depending on the processing, exclude one or more of the advertising opportunities from the eligible advertising opportunities.”  However, Tinsman discloses (¶0024, ¶0046) that the rules module of the system determines whether the selected ad is schedulable in an available timeslots; the rules module may determine that the selected ad is specifically schedulable only in a portion (e.g., a first portion) of the displayed group (e.g., the first group or first plurality) of available timeslots (e.g., displayed by the graphical user interface) and specifically not schedulable in the remainder (e.g., a second portion) of the displayed group of available timeslots; (¶0060) schedulable 

Regarding claim 39, “An operating method for a system, the operating method comprising executing a plurality of the computer-readable instructions of the method of claim 24 to cause the at least one processor to: receive the goal data and the advertising requirement data; process the goal data and the advertising requirement data; and depending on the processing…one or more of the advertising opportunities from the eligible advertising opportunities; and produce the output” Aloizos discloses (¶0025) that the system determines, based on the determined information such as rule and goal data, available time slots the MSO desires to fill and what channels those times slots appear on and the generated data is sent.
Combination of Aloizos and Sandholm meets all the limitations of the claim except “depending on the processing, exclude one or more of the advertising opportunities from the eligible advertising opportunities.”  However, 

Regarding claim 44, see rejection similar to claim 39.
	
Regarding claim 46, see rejection similar to claim 39.

Claims 47, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Aloizos in view Sandholm as applied to claims 24, 40, and 45 above, and further in view of US PG Pub 2012/0265619 to Patnode (“Patnode”).
Regarding claim 47, combination of Aloizos and Sandholm meets all the limitations of the claim except “The method of claim 24, wherein: the markets are different from each other; and the goal data is associated with a single order that specifies the plurality of different markets.”  However, Patnode discloses (¶0028) that the devices, located at multiple commercial locations in different geographic areas, receive commercials, where (¶0044) the advertiser selects available ad time slots associated with a plurality of selected locations and place a bid/order on the available time slots at the plurality of selected locations as represented in Fig. 3.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Aloizos and Sandholm's systems by using single bid/order specifying the plurality of different markets as taught by Patnode in order to show advertising content on display screens placed at different high traffic locations (¶0005).

Regarding claim 49, see rejection similar to claim 47.

Regarding claim 51, see rejection similar to claim 47.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425